PER CURIAM:
On April 1, 1984, claimant Jimmy B. Hudson was operating his motorcycle on Route 60 from Montgomery to Charleston, West Virginia, when he struck a pothole in the road. Damage to a wheel and tire amounted to $274.05; at the hearing, claimant amended that amount to reflect additional charges for a total of $282.45.
It was the claimant’s testimony that the weather was clear and dry, and that he was travelling at approximately 50 mph. The claimant also stated that he was three car lengths from the hole when he first noticed it.
Nothing in the evidence of this claim indicates that the respondent had ever been notified of the existence of the pothole in question. In order for the respondent to be held liable, it must have had either actual or constructive notice of the damage-causing hazard. Davis v. Dept. of Highways, 11 Ct.Cl. 150 (1976). As negligence has not been established, the claim must be denied.
Claim disallowed.